                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


KAREN SAUNDERS,

              Plaintiff,                            Case No. 1:17-cv-335

v.                                                  Hon. Gordon J. Quist

DYCK O’NEAL, INC.,

            Defendant.
__________________________________/

                                            ORDER

              Oral argument was heard August 19, 2019, on Plaintiff’s Motion for Protective Order

(ECF No. 93) and Plaintiff’s Motion to Compel (ECF No. 99). For the reasons set forth on the

record, and as agreed upon by the parties in a status report submitted by defendant on August 20,

2019 (ECF No. 104), IT IS HEREBY ORDERED:

              Plaintiff shall file a motion for summary judgment no later than August 27, 2019.

Defendant’s response to plaintiff’s motion for summary judgment is due September 3, 2019. The

case and all pending motions are hereby STAYED pending the district judge’s ruling on plaintiff’s

motion for summary judgment.



Dated: August 20, 2019                      /s/ Ray Kent
                                            RAY KENT
                                            United States Magistrate Judge
